DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Claims 1-5, 7-16, 18 and 20 are currently pending and under examination.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any reference that has been lined through did not have a date provided by Applicant and was not considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-5, 7-16, 18 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9028882. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a composition, comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin. Claim 1 of the ‘882 patent is drawn to “a composition comprising: a gel, an oligomeric proanthocyanidin-containing juice and a transfer factor, wherein the oligomeric proanthocyanidin-containing juice is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin-containing juice and the oligomeric proanthocyanidin-containing juice is acai juice” and claim 16 is “a food product comprising: a gel, an oligomeric proanthocyanidin-containing juice and a transfer factor, wherein the oligomeric proanthocyanidin-containing juice is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin-containing juice and the oligomeric proanthocyanidin-containing juice is acai juice”.  The claims of ‘882 anticipate the instantly claimed invention because the claims of ‘882 are drawn to a composition, comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin but with acai as the source of the proanthocyanidin, which encompasses the subject matter of the present Application of a composition, comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin.  The claims in the present application are thus anticipated by the claims of the ‘882 patent.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-16, 18 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9956258, in view of McCausland et al. (WO 2006/119408 A1), Bock (DD 121707 A), Foster et al. (US 2007/0098869 A1), Lai et al. (US 2009/0162517 A1) and Wolfgang (EP 1 106 068 A2, English Abstract). 
The claims of ‘258 are drawn to a nutritional supplement comprising a fruit component including at least an extract of an oligoproanthocyanidin containing fruit and transfer factor to elicit an immune response.  The claims of ‘258 are further drawn to the supplement in a liquid form (see e.g. claim 2) wherein the liquid comprises fruit juice (see e.g. claim 3) and wherein the oligoproanthocyanin containing fruit comprises acai (see e.g. claim 7).

The claims of ‘258 do not teach that the composition is in a liquid form inside of a solid gel matrix, such as a capsule, wherein the solid gel matrix comprises xanthan gum, guar gum, and pectin and wherein the liquid also comprises a surfactant. 

McCausland et al. disclose an edible liquid or semi-solid preparation which may be a gelatin which comprises a transfer factor and an extract from an OPC-containing fruit such as acai (entire WO document, including pp. 1-3) which is used as a powder (see, e.g., Example 1, p. 4).  McCausland et al. teach that the preparation may be configured as a solid such as a dissolvable gel strip (p. 4).

McCausland et al. teach that “[a] solid or semisolid edible preparation may be manufactured with dry, semisolid, or liquid components, or combinations thereof, then, if desired, dried (…dehydration processes, etc.) to a desired state. (pp. 5-6).

Jellied food compositions are well known to contain gel-forming substances such as all of xanthan, galactomannan (guar) and pectin (Bock DD 121707 A, English Abstract).  It is noted that the acai fruit of the ‘837 claims would intrinsically contain, at least some acai pectin from the fruit.

Surfactants are commonly used in preparing food compositions.  For example, Foster et al. teach an edible gel food-carrier composition which comprises an anionic surfactant, gum and gelatin (inter alia) (entire US Pre-Grant Publication, including [0008] and [0017]).

Lai et al. teach an aqueous food grade surfactant used to homogenize carbohydrate, fat, etc. ( [0030], [0033] and [0065] ).

	Wolfgang et al. teaches that “…[s]urfactants are used in foods as well as in cosmetic and pharmaceutical compositions in a variety of applications and a variety of purposes…usually…[to form]..emulsions.’

Thus, it would have been obvious to make a solid gel composition from the composition of the '258 claims because gels comprising transfer factors and OPC fruit components such as acai were already known in the art.   The addition of known gelling factors and conventional food additives such as a surfactant in order to evenly disperse the transfer factor/acai fruit throughout such a gel formulation would have been obvious and predictable. 
	Therefore, the claimed Invention is an obvious variation of the ‘258 claims, such modifications being conventional, routine, and well-within the purview of the ordinary artisan at the time the Invention was made.   

Response to Arguments
Applicant argues that claims 1-19 have been rejected under the judicially-created ground of obviousness-type double patenting for reciting subject matter that is allegedly obvious in view of claims 1-16 of U.S. Patent 9,028,882 ("the '882 Patent"). Applicant further argues that claims 1-19 have also been rejected under the stand rejected under 35 U.S.C. § 101 for reciting the same invention as that to which claims 1-3, 7-12, 16, and 38-63 of U.S. Patent Application No. 11/415,837, issued as U.S. Patent 9,956,258 ("the '258 Patent"), are directed, in view of International Publication Number WO 2006/119408 Al of McCausland et al. ("McCausland"), East German Patent Publication No. DD 121707 A of Bock ("Bock"), U.S. Patent Application Publication US 2007/0098869 Al of Foster et al. ("Foster"), U.S. Patent Application Publication US 2009/0162517 Al of Lai et al. ("Lai"), and European Patent Application Publication EP 1106068 A2 of Wolfgang ("Wolfgang"). Applicant further argues that the purpose of the Office's remarks at page 5 of the Office Action regarding nanofraction immune modulators is unclear, as none of the claims is directed to a composition that includes nanofraction immune modulators. In any event, it is respectfully submitted that nanofraction immune modulators are defined by U.S. Patent Application No. 11/855,944 ("the '944 Application"), which has been incorporated by reference into the disclosure of the above captioned application. Based on the disclosure of the '944 Application, it is respectfully noted that nanofraction immune modulators are not the same as transfer factor. 

This is not found persuasive because there are two separate patent rejections under ODP:

The first is over the 9028882 (‘882) patent. This has been clearly stated in the past Office actions and is repeated once again herein.  Claims 1-5, 7-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9028882. The claims of ‘882 are anticipatory because the claims of ‘882 anticipate the instantly claimed invention. The claims of ‘882 are drawn to a composition comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin but with acai as the source of the proanthocyanidin, which encompasses the subject matter of the present Application of a composition comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin.  The claims in the present application are thus anticipated by the claims of the ‘882 patent.  None of the amendments or arguments have overcome this rejection and a TD is required to overcome this rejection of record.

The second ODP rejection is of claims 1-5, 7-16, 18 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9956258, in view of McCausland et al. (WO 2006/119408 A1), Bock (DD 121707 A), Foster et al. (US 2007/0098869 A1), Lai et al. (US 2009/0162517 A1) and Wolfgang (EP 1 106 068 A2, English Abstract). 
The “nanofraction immune modulators” was an inadvertent inclusion and has been removed to make the rejection clearer.  Regardless, it was clear that the claims in the ‘258 patent rendered the instantly claimed invention obvious. This rejection has been made several times on the record and has been made again, with the inadvertent language removed.  Again, none of the amendments or arguments have overcome this rejection and a TD is required to overcome this rejection of record. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699